Title: To George Washington from John Fitzgerald, 5 April 1793
From: Fitzgerald, John
To: Washington, George

 

Sir
Alexandria [Va.] Aprill 5th 1793

By this time you will probably have received from Mr Charles Lee a letter resigning the Collectorship of this Port[.] This Gentleman has for a length of time past informed me of his intentions & always wished that I should make application to succeed him[.] in this however I was undetermin’d untill Governor Lee on his way from the Northward insisted on it in such positive terms that I promised Compliance.
If I have any claim on the Public, You, Sir are acquainted with it, I shall therefore be silent on that head, & shall only say that there is perhaps no person in the U. States has suffer’d more than I have, in proportion to my fortune, by the Introduction of the Fœderal Government A Distillery under the Government of Virginia worth at least one Thousand Guineas ⅌ Ann: is now not worth £300 a Year—this I foresaw & was warned of, yet still the measure had my warmest & most active support.
In making this application I disclaim any reliance on that friendship & Confidence with which I have been honor’d by you, & assure you that I would not for any Emolument arising from the Office, wish you to make an appointment which from Integrity did not secure the public Interest & from the Idea of its propriety, did not conciliate the public mind.
Mr Lee has spoken handsomely & I believe very deservedly of his Deputy Mr Gray—he has agreed to fill the same place with me, should I be favor’d with the appointment, so that I shall be at no Loss in entering on the business.
Be Assur’d Sir that let your determination on this subject be what it may, it can never weaken the Personal attachment which I have always cherished for you. With the highest Sentiments of Respect I have the honor to be Sir your mo. Obedt Hble Servant

John Fitzgerald.

